Seinfeld, J.
The State appeals a trial court ruling granting Michael Kennedy’s motion to suppress evidence obtained from his motel room. The police gained access by asking if they could come inside and talk about a complaint they had received concerning the room. Because the rule announced in State v. Ferrier, 136 Wn.2d 103, 960 P.2d 927 (1998), applies here and because the police failed to advise Kennedy of his right to refuse consent, we affirm.
FACTS
Following a CrR 3.6 hearing on Kennedy’s motion to suppress, the trial court found that police officers Smith and Costello had received a complaint about a narcotics transaction in progress between the complainant’s girl friend and Kennedy at a local motel. The officers went to Kennedy’s motel room where they listened for a short time to two voices, one male and one female, coming from inside. The officers heard a reference to a “razor” and to something being “smooth.”
The officers then knocked and identified themselves as police officers, whereupon they heard the sound of drawers shutting. When Kennedy opened the door, the officers told him that they had received a complaint about the room and asked if they could come in to talk about it. Kennedy waved the officers in.
Once inside, the officers told Kennedy they had received a narcotics complaint involving his room. While Officer Smith spoke with Kennedy, Officer Costello noticed a plastic baggie with a white powder residue laying on top of a pile of clothes on a credenza. The baggie contained methamphetamine.
The State charged Kennedy with unlawful possession of a controlled substance with intent to deliver, RCW 69*974.50.401(a)(1)(ii). But the trial court granted Kennedy’s motion to suppress evidence obtained from the police entry into the motel room and thereby terminated the case. The trial court ruled that Kennedy’s apparent consent to the entry was not voluntary because the police had not advised him of his right to refuse consent.
On appeal, the State challenges the suppression ruling, contending that this advisement was not necessary because the police were merely investigating a complaint, not seeking consent to search.
ANALYSIS
The State concedes that Kennedy had the same expectation of privacy in his motel room as he would in his private residence. See State v. Davis, 86 Wn. App. 414, 419, 937 P.2d 1110 (1997). But it argues that the police did not employ a traditional “knock and talk” procedure in this case and, thus, the trial court erred in applying Ferrier. Because this involves an issue of law, our review is de novo. State v. Johnson, 128 Wn.2d 431, 443, 909 P.2d 293 (1996).
In Ferrier, the Supreme Court adopted the following rule:
[W]hen police officers conduct a knock and talk for the purpose of obtaining consent to search a home, and thereby avoid the necessity of obtaining a warrant, they must, prior to entering the home, inform the person from whom consent is sought that he or she may lawfully refuse to consent to the search and that they can revoke, at any time, the consent that they give, and can limit the scope of the consent to certain areas of the home. The failure to provide these warnings, prior to entering the home, vitiates any consent given thereafter.
136 Wn.2d at 118-19 (emphasis added).
The police in Ferrier had received information that Ferrier was operating a marijuana grow in her home. 136 Wn.2d at 106. After confirming some of the informant’s information, the police decided to conduct a “knock and talk” procedure because they did not think they could get a *975search warrant without revealing the informant’s name. Ferrier, 136 Wn.2d at 106-07. One officer described a “knock and talk” as a procedure
“like any other follow-up investigation that a detective or police officer would do. You go to the door, knock on the door, make contact with the resident, ask if you can come in to talk about whatever the complaint happens to be ... .
Once you’re inside, you talk about why you’re there and you ask for permission to search the premises.”
Ferrier, 136 Wn.2d at 107.
The police went to Ferrier’s home, knocked on her door, and identified themselves. Ferrier, 136 Wn.2d at 107. Once inside, the officers told Ferrier that they had information about a marijuana grow operation in her home and asked for and received her consent to search the home; they did not tell her that she had the right to refuse consent. Ferrier, 136 Wn.2d at 108.
The Ferrier court held that a police entry without providing this information violates the Washington State Constitution’s protection of the right to privacy in one’s home, thus vitiating any consent. 136 Wn.2d at 114-15 (citing Wash. Const. art. I, § 7). The court noted that it was significant to its holding that Ferrier was in her home when the police initiated contact and that the officers “admitted that they conducted the knock and talk in order to avoid the necessity of obtaining a search warrant authorizing a search of the home.” Ferrier, 136 Wn.2d at 115. The Ferrier rule applies only where officers employ a “knock and talk” procedure; the rule is not applicable where officers have an arrest or search warrant or in good faith believe they do. State v. Johnson, 104 Wn. App. 489, 505-06, 17 P.3d 3 (2001); State v. Johnson, 104 Wn. App. 409, 421, 16 P.3d 680 (2001).
Thus, in State v. Bustamante-Davila, 138 Wn.2d 964, 966-67, 983 P.2d 590 (1999), the court found Ferrier inapplicable where local law enforcement officers accompanied an Immigration and Naturalization Service (INS) agent to *976the defendant’s home to arrest him under a removal order issued by an immigration judge. When the defendant allowed both the INS agent and the local officers into his home, they noticed a rifle in plain view. Bustamante-Davila, 138 Wn.2d at 968-69. The State then charged him with unlawful possession of a firearm. Bustamante-Davila, 138 Wn.2d at 970.
The Supreme Court affirmed the denial of the defendant’s suppression motion and limited Ferrier to situations where
not having obtained a search warrant, police officers proceed to premises where they believe contraband will be found. Once there they knock on the door and talk with the resident, asking if they may enter. After being allowed to enter, the officers then explain why they are there, that they have no search warrant, and ask permission to search the premises.
Bustamante-Davila, 138 Wn.2d at 976-77 (footnotes omitted). As the law enforcement officers in Bustamante-Davila were not looking for contraband—they merely accompanied the INS agent as backup—the Ferrier rule did not apply. Bustamante-Davila, 138 Wn.2d at 980, 984. See also State v. Leupp, 96 Wn. App. 324, 326, 333-34, 980 P.2d 765 (1999) (Ferrier rule did not apply where officer responded to 911 “hang-up” call and obtained permission to enter residence believing someone might be injured inside), review denied, 139 Wn.2d 1018 (2000).
The Supreme Court again distinguished Ferrier in State v. Williams, 142 Wn.2d 17, 19, 11 P.3d 714 (2000), where officers went to a residence to execute an arrest warrant for Williams after a citizen told the police where Williams was currently located. The Williams court applied Bustamante-Davila, noting that it limited “the requirement of a warning to situations where police seek to conduct a search for contraband or evidence of a crime without obtaining a search warrant.” Williams, 142 Wn.2d at 28.
The State contends that Williams, Bustamante-Davila, and Leupp govern the analysis here. It argues that the officers did not approach Kennedy’s room with the intent to *977search for contraband without a search warrant.
The Ferrier rule is applicable to the facts of this case. The sole reason for the officers visit to Kennedy’s motel room was to investigate a narcotics complaint; there was no arrest warrant or 911 emergency. One of the officers testified: “[W]e decided to go knock—go up to [the room] and knock on the door and investigate the narcotics complaint.” Report of Proceedings at 16. The officers did not believe they had probable cause to support a search warrant when they knocked on Kennedy’s door, and they stated that they would “probably” have asked to search his room once inside.
The State’s attempt to distinguish receiving consent to enter from consent to search is not persuasive. In Ferrier, as a first step, the police sought to gain access to the interior of Ferrier’s home where they could see what was in plain view and then decide whether to conduct a further search. But the purpose of the Ferrier rule is to mitigate the inherently coercive nature of this type of police procedure and to ensure that the “home dweller who consents to a warrantless search possessed the knowledge necessary to make an informed decision.”1 136 Wn.2d at 116. Requiring the police to inform the resident of his right to refuse consent before they enter the home promotes this purpose. Ferrier, 136 Wn.2d at 118-19. Thus, the officers’ request for permission to enter is, in effect, a request for permission to “search” for anything in plain view.
Because the Ferrier rule applies here, the officers were required to inform Kennedy of his right to deny consent. As *978they failed to do so, the trial court did not err in granting Kennedy’s suppression motion.
We affirm.
Hunt, A.C.J., concurs.

 The Ferrier court noted that:
Central to our holding is our belief that any knock and talk is inherently coercive to some degree. While not every knock and talk effort may be accompanied by as great a show of force as was present here, we believe that the great majority of home dwellers confronted by police officers on their doorstep or in their home would not question the absence of a search warrant because they either (1) would not know that a warrant is required; (2) would feel inhibited from requesting its production, even if they knew of the warrant requirement; or (3) would simply be too stunned by the circumstances to make a reasoned decision about whether or not to consent to a warrantless search.
136 Wn.2d at 115.